Citation Nr: 0123564	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Sharon L. Rowen, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Merchant Marines from January 1, 1945 to March 21, 1945.  He 
died in March 1998, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a September 1999 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis that the issue 
was not well grounded, and found that entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 was not warranted.  
The appellant subsequently appealed the case to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  By Order dated March 8, 
2001, the Court vacated the Board's September 1999 decision, 
and remanded the matter to the Board for readjudication.  In 
particular, the Court directed the Board to review the issue 
of entitlement to service connection for the cause of the 
veteran's death under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), and to provide additional 
reasons and bases for its denial of DIC under the provisions 
of 38 U.S.C.A. § 1318.  A copy of the Court's order is 
included in the appellant's claims file.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Upon reviewing the record, the Board is of the opinion that 
further development is warranted.  Historically, the 
veteran's service medical records show that he contracted 
poliomyelitis involving both lower extremities in November 
1945, and was hospitalized for treatment of the disorder.  
However, these records are negative for findings of lung 
cancer.

The veteran filed a claim of entitlement to service 
connection for residuals of paralytic poliomyelitis in March 
1992.

Based on the veteran's service medical records, and April 
1992 VA examination findings, a November 1992 rating decision 
granted service connection for residuals of poliomyelitis 
involving the right lower extremity, and assigned a 30 
percent disability evaluation.  The veteran filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (VA Form 9) in July 1993.

A February 1994 rating decision granted service connection 
for residuals of poliomyelitis with weakness of the left leg, 
and assigned a 30 percent evaluation, awarded a 40 percent 
rating for the veteran's service-connected residuals of 
poliomyelitis with weakness of the right leg, and granted a 
total rating based on individual unemployability due to these 
disabilities, effective March 5, 1991.  That decision was 
based on an April 1993 Vocational Evaluation Report, June 
1993 private medical records, and an August 1993 VA 
examination report.

Private hospital records indicate that the veteran sought 
treatment for an atrial flutter with a rapid ventricular 
response in November 1996, and was admitted for further 
evaluation.  At that time, the veteran provided a history of 
smoking 100 packs of cigarettes per year, and reported 
increased dyspnea over the previous three to four months.  A 
chest X-ray revealed a right upper lung mass, and a CT scan 
confirmed the presence of a right atypical chest mass with 
invasion through the pleura into the right T3-4 vertebral 
body adjacent to the spinal column.  The veteran received 
radiation therapy from November 1996 to January 1997.  The 
discharge diagnoses included anaplastic non-small-cell 
carcinoma of the right upper lobe with extension into the 
right T3-4 vertebral body and epidural space.

A death certificate discloses that the veteran died at age 70 
in March 1998, with the immediate cause listed as lung 
cancer.  At the time of the veteran's death, service 
connection was in effect for residuals of poliomyelitis with 
weakness of the left leg, evaluated as 30 percent disabling, 
and for residuals of poliomyelitis with weakness of the right 
leg, evaluated as 40 percent disabling.  As noted above, a 
total rating based on individual unemployability due to these 
disabilities was effective from March 5, 1991.

In March 1998, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death, and 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The 
RO denied this claim in an April 1998 rating decision.  The 
appellant filed a notice of disagreement with this decision 
later that month, and submitted a substantive appeal in 
August 1998, perfecting her appeal.

In a September 1999 decision, the Board denied service 
connection for the cause of the veteran's death, and found 
that entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318 was not warranted.  The appellant subsequently appealed 
the case to the Court.  In a March 2001 Order, the Court 
vacated the Board's September 1999 decision, and remanded the 
matter to the Board for readjudication.

A review of the claims file reveals that the veteran was 
receiving disability benefits from the United States 
Department of Labor under the Federal Employees' Compensation 
Act (FECA) prior to his death in March 1998.  However, it 
does not appear that the underlying treatment records have 
been associated with the claims folder.  The Board notes that 
these records may be relevant to the disposition of the 
appellant's claim.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain, in 
addition to records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate those 
records, the Board finds that it has no alternative under the 
new legislation but to remand this matter so that the RO can 
take the necessary steps to obtain all of the medical records 
in the possession of the Department of Labor.  It should be 
further noted that whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A).

Finally, the current record is not sufficient to make a 
decision on the claim as there is no competent medical 
evidence to link the cause of the veteran's death to service, 
and the appellant's lay assertions of medical causation are 
not competent to establish a relationship between service and 
her husband's death.  Under the provisions of the Veterans 
Claims Assistant Act of 2000, it appears that the VA must 
obtain a medical opinion regarding the degree of medical 
probability that the cause of the veteran's death is related 
to service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment for the veteran 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
appellant, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the 
Department of Labor.  The RO should 
contact the Department of Labor and 
request a copy of any decision on the 
merits, and copies of any medical records 
reviewed in reaching that determination.  
If the Department of Labor has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the Department of Labor 
should be invited respectfully to 38 
U.S.C.A. § 5106 (West 1991 & Supp. 2000).  
The RO is again advised that the efforts 
to obtain these records should continue 
until the records are obtained unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)) (West 1991 & 
Supp. 2000).

4.  Following the above development, the 
RO should arrange for a VA physician to 
review the claims folder or the pertinent 
records contained therein, including VA 
and private medical records, the March 
1998 death certificate, and a copy of 
this remand.  The physician is requested 
to render an opinion regarding the 
probability that any disability incurred 
in or aggravated by service caused or 
contributed to death.  The report should 
reflect a review of the claims file and 
include a complete rationale for all 
opinions expressed.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  In 
addition, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, and DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  If 
the appellant's claim remains denied, she 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


